                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




 DONALD DEAN BIEDERMAN,
                                                  CV 18–00126–GF–BMM–JTJ
                     Plaintiff,

       vs.                                         ORDER

 CORECIVIC, MDOC, and DOJ
 EMPLOYEES OF CROSSROAD
 CORRECTIONAL CENTER,

                     Defendants.

      Plaintiff Donald Dean Biederman (“Biederman”), a pro se prisoner

proceeding without counsel, filed a Complaint regarding the conditions of his

confinement at Crossroads Correctional Center. (Doc. 2.) The Court determined

that Biederman’s Complaint was subject for dismissal for failure to state a claim.

(Doc. 11 at 14.) The Court gave Biederman an opportunity to file an amended

complaint and specifically advised him that the Court would dismiss this matter if

he failed to correct the defects in his Complaint. Id at 13. Biederman filed an

amended Complaint on June 19, 2019. (Doc. 14.)

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this matter on June 24, 2019. (Doc. 16.) Judge Johnston



                                         -1-
determined that Biederman’s amended Complaint failed to state a claim and should

be dismissed. For the reasons set forth in the Court’s Order on May 21, 2019,

(Doc. 11), the Court determines that Biederman has failed to state a federal claim

upon which relief may be granted and the failure meets the requirements for

dismissal.

      Biederman timely filed an objection on July 12, 2019. (Doc. 17.) Biederman

is entitled to de novo review of those findings and recommendations to which he

has specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent specific objection, this

Court reviews findings and recommendations for clear error. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted). “A party makes a proper objection by

identifying the parts of the magistrate’s disposition that the party finds

objectionable and presenting legal argument and supporting authority, such that the

district court is able to identify the issues and the reasons supporting a contrary

result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D.

Mont. Oct. 18, 2010) (citation omitted).




                                           -2-
        Biederman’s objection presents a reargument of the same allegations that he

brought forth in his original Complaint. (Doc. 2.) Biederman fails to present a legal

argument and supporting authority to any part of Judge Johnston’s Findings and

Recommendations. Therefore, the Court reviews Judge Johnson’s Findings and

Recommendations for clear error. The Court finds no clear error in Judge

Johnston’s Findings and Recommendations.

        IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 16) are ADOPTED IN FULL.

        IT IS FURTHER ORDERED that Biederman’s action is DISMISSED for

failure to state a federal claim.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to close

this matter and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to have

the docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure that any appeal of this decision would not be

taken in good faith. No reasonable person could suppose an appeal would have

merit. The record makes plain the Complaints lack arguable substance in law or

fact.


                                         -3-
      IT IS FURTHER ORDERED that the Clerk of Court is directed to have

the docket reflect that this dismissal counts as a strike pursuant to 28 U.S.C. §

1915(g).

      DATED this 24th day of July, 2019.




                                         -4-
